Citation Nr: 0428958	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-12 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1946 to June 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, which 
found that new and material evidence had not been received 
and denied reopening of a claim for service connection for 
diabetes mellitus.  The veteran entered a notice of 
disagreement with this decision in December 2002; the RO 
issued a statement of the case in April 2003; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in April 2003.  The veteran appeared and testified 
at a personal hearing at the RO in April 2003. 

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for diabetes mellitus has been obtained; 
further, in light of the reopening of the claim for service 
connection for diabetes mellitus, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the claim to reopen. 

2.  In a July 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus; the veteran entered a notice of 
disagreement with the decision, and the RO issued a statement 
of the case, but the veteran did not enter a timely 
substantive appeal to that decision.

3.  Since the July 1996 RO rating decision, evidence has been 
received that was not previously submitted to agency 
decisionmakers, that is related to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for diabetes mellitus, that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim in July 1996, and which 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for diabetes mellitus became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the claim for service connection for 
diabetes mellitus.  Therefore, no further development is 
needed on the question of whether new and material evidence 
has been received to reopen a claim.  The reopened claim for 
service connection for diabetes mellitus is addressed below 
in the REMAND section of this decision. 

II.	New and Material Evidence to Reopen Service 
Connection 
for Diabetes Mellitus

In a July 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The veteran entered a notice of disagreement with 
the decision, and the RO issued a statement of the case, but 
the veteran did not enter a timely substantive appeal to that 
decision.  For this reason, the July 1996 rating decision 
that denied service connection for diabetes mellitus became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  

In May 2002, the veteran effectively entered a request to 
reopen service connection for diabetes mellitus.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  The October 2002 RO rating decision on 
appeal denied reopening of the claim for service connection 
for diabetes mellitus.  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final July 1996 RO rating decision.

The evidence of record at the time of the July 1996 RO rating 
decision included service medical records that were negative 
for evidence of diabetes mellitus; a July 1969 post-service 
examination report that reflects a diagnosis of mild diabetes 
mellitus; and the veteran's statement that in June 1965 he 
was denied life insurance because of excessive amount of 
sugar in his blood and urine, that in August 1965 he was 
examined and confirmed to be diabetic, and that the following 
year he was again examined and confirmed to be diabetic.  The 
basis of denial of the July 1996 claim was that there was no 
evidence of diabetes mellitus in service or within one year 
of service separation.  

The evidence received since the July 1996 RO rating decision 
includes additional lay statements and personal hearing 
testimony by the veteran, treatment records reflecting a 
diagnosis and treatment for diabetes mellitus since 1969, and 
a private medical opinion purporting to relate the veteran's 
diabetes mellitus to service.  In additional statements, the 
veteran wrote that in 1966 he was treated by a Navy doctor 
with diabenese tablets.  At the April 2003 personal hearing, 
the veteran testified in part that he was treated for 
diabetes beginning in 1965 at the Long Beach Naval Station.  
A July 1979 progress note reflects at least a 15 year history 
of diabetes mellitus.  

A March 2004 letter from a private physician included the 
opinion that the veteran "could have been Diabetic while he 
was on active military service but left untreated maybe due 
to lack of medical attention during his lifetime."  The 
March 2004 private physician letter appears to include either 
the physician's review of some service medical records that 
are not in the claims file, or a history given by the 
veteran, to the effect that in service he had complained of 
polydipsia, polyphagia, and polyuria, and had been given 
medication such as anti-hypoglycemia agents.  Other medical 
evidence and lay statements tend to show continued treatment 
for diabetes mellitus and related complications from 1969 or 
later to the present. 

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the July 1996 RO 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for diabetes mellitus, is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim in July 1996, and raises a reasonable 
possibility of substantiating the claim.  The additional 
evidence received since the July 1996 rating decision 
specifically includes what could be interpreted as a new 
private medical opinion dated in March 2004, and includes the 
veteran's testimony and assertions that he had diabetes since 
1965, was diagnosed and treated for diabetes mellitus within 
6 months of service, and his medical history of diabetes 
mellitus for 15 years prior to July 1979.  While there is 
service medical record evidence and medical evidence of 
record, including the absence of medical evidence, that 
weighs against the veteran's testimony, and there is a 
possible interpretation of the history in the March 2004 
private medical examination report as being an inaccurate 
history provided by the veteran upon which the opinion was 
based, for the purposes of determining whether evidence is 
new and material, the credibility of the evidence must "be 
presumed."  See Justus, 3 Vet. App. at 513.   For these 
reasons, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for diabetes mellitus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2003).  The reopened 
service connection claim is addressed below in the REMAND 
section of this decision.


ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for diabetes mellitus 
is reopened.


REMAND

The March 2004 letter from a private physician that includes 
the opinion that the veteran "could have been Diabetic while 
he was on active military service but left untreated maybe 
due to lack of medical attention during his lifetime" is 
ambiguous as to the basis of the history of symptoms during 
service (indicated to be from May 21, 1946 to June 1, 1965).  
The March 2004 private physician letter appears to include 
either the physician's review of some service medical records 
that are not in the claims file, or a history given by the 
veteran, to the effect that in service he had complained of 
polydipsia, polyphagia, and polyuria, and had been given 
medication such as anti-hypoglycemia agents.  Because the 
service medical records of record do not include any such 
symptomatology, further clarification is needed to determine 
if there are additional service medical records available 
that the private physician reviewed that are not of record, 
or whether the physician was relying on the veteran's report 
of in-service symptoms (which would have to be weighed 
against the service medical record evidence of record). 

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  A VA examination and medical 
etiology opinion are "necessary to make a decision on a 
claim" where, as in this case, there is competent evidence 
of a current disability, the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his reopened service 
connection claim on appeal, what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).      

2.  The RO should request the private physician who 
provided the March 2004 letter and purported 
medical opinion to indicate the basis of the 
veteran's medical history (May 21, 1946 to June 1, 
1965), and to specifically indicate whether the 
history was based on a review of medical records or 
was based entirely on an oral history presented by 
the veteran.  If medical records were relied upon, 
request the private physician to submit a copy of 
the records reviewed for the period from May 1946 
to June 1965.  

3.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an appropriate examination for to 
determine the approximate onset date of his current 
diabetes mellitus.  Send the claims folder to the 
VA medical examiner for review of the relevant 
documents in the claims file.  The examiner should 
review the relevant portions of the claims file in 
conjunction with the examination and indicate in 
writing that he or she has done so.  

Following a review of the medical evidence in the 
claims file, to include the service medical 
records, including the report of the separation 
examination in May 1965, which are negative for an 
elevated serum glucose, a urinalysis positive for 
sugar, or a diagnosis of diabetes mellitus; and the 
March 2004 letter from a private physician linking 
diabetes to claimed in-service symptomatology; the 
medical history obtained from the veteran, the 
clinical evaluation, and any laboratory tests that 
are deemed necessary, the examiner is requested to 
opine whether it is at least as likely as not (50 
percent or more likelihood) that the veteran's 
diabetes mellitus began during or within one year 
of service or is etiologically related to any 
incident of service.  The clinician is asked to 
provide a rationale for any opinion expressed.  If 
the examiner cannot provide the opinion requested 
without resort to speculation, then he or she 
should so state in the report.

4.  The RO should again review the record and 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus.  The 
RO should consider any additional evidence 
added to the record since the August 2004 
supplemental statement of the case, including 
the examination report and etiology opinion 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant should be 
furnished a supplemental statement of the case 
and should be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



